Citation Nr: 0920242	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gun shot wound to the right posterior sacroiliac region, 
Muscle Group XVII, currently rated as 40 percent disabling.  

2.  Entitlement to a separate evaluation for a scar 
associated with residuals of a gun shot wound to the right 
posterior sacroiliac region.  

3.  Entitlement to an increased evaluation of a right auricle 
scar, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The Veteran withdrew his hearing request in June 2004.  

By rating decision dated in June 2005, the evaluation for the 
residuals of a gun shot wound to the right posterior 
sacroiliac region, Muscle Group XVII, was increased to 40 
percent.  The Board notes that since the increase to 40 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The evidence tends to establish that residuals of a gun 
shot wound to the right posterior sacroiliac region, Muscle 
Group XVII, more closely approximate a severe degree of 
impairment.  

2.  Resolving all doubt in favor of the Veteran, the evidence 
tends to establish that a buttocks scar in association with 
the service-connected gun shot wound is tender and painful.  

3.  The competent evidence establishes that a right auricle 
scar is not visible; no pain has been identified in 
association with any right auricle scar and limited function 
due to any right auricle scar has been attributed to service-
connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for residuals of a 
gun shot wound to the right posterior sacroiliac region, 
Muscle Group XVII, have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 5317 
(2008).

2.  The criteria for a separate 10 percent rating for a 
painful scar of the buttocks have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 
(2003).

3.  The criteria for an evaluation in excess of 0 percent for 
a right auricle scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
February 2003 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that it is not prejudicial because of the following: 
(1) based on the communications sent to the claimant over the 
course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit 
in this case; and (2) based on the claimant's contentions as 
well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what 
was needed to prevail.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

To the extent that VCAA notice letters were not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  In 
this regard, the June 2008 VCAA notice provided additional 
information to the claimant which complies with Vazquez-
Flores.  Cumulatively, the Veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Therefore, the Board 
finds that the claimant has not been prejudiced by any 
insufficient notice in this case.  

The Veteran's pertinent medical records have been obtained, 
to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected gun shot wound residuals or 
scar since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-
95.  The April 2005 and March2003 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The June 2008 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008).

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power and weakness, as well as a lowered threshold for 
fatigue, pain, impairment of coordination and uncertainty of 
movement.  Objective findings should include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance, when compared with the sound 
side, should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 38 
C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).

In applying the above provisions regarding the severity of 
muscle injury, the Board must consider the totality of the 
circumstances.  Robertson v. Brown, 5 Vet. App. 70 (1993); 
see also Tropf v. Nicholson (Tropf II), 20 Vet. App. 317 
(2006).  

The function of Muscle Group XVII is extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, and postural support the body in steadying the pelvis 
on the head of the femur and of the femur on the tibia.  The 
muscles involved are pelvic girdle 2, consisting of the 
gluteus maximus, gluteus medius, and gluteus minimus.  A 
slight injury to this muscle group is rated 0 percent 
disabling, while a moderate injury is rated as 20 percent 
disabling.  A moderately severe injury is rated as 40 percent 
disabling.  A severe injury to this muscle group is rated as 
50 percent disabling.  Diagnostic Code 5317.

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800.  These criteria became effective August 30, 
2002. See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Where 
the law or regulations changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  VAOPGCPREC 7-2003.

Under the old criteria, Diagnostic Code 7803, a scar which is 
superficial, poorly nourished, with repeated ulceration will 
be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Under Diagnostic Code 7804, a 
scar which is manifested as superficial, tender, and painful 
on objective demonstration will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under Diagnostic Code 7805, a scar will be rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  

Under the new criteria, Diagnostic Code 7803 assigns a 10 
percent evaluation for a scar which is superficial and 
unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A superficial 
scar is one not associated with underlying soft tissue 
damage. Id. at Note 1.  Under Diagnostic Code 7805, a scar 
will be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Gun Shot Wound Residuals

The Veteran's residuals of a gun shot wound to the right 
posterior sacroiliac region, Muscle Group XVII, are rated as 
40 percent disabling under Diagnostic Code 5317, which 
reflects a moderately severe degree of impairment.  He 
asserts that a higher rating is warranted based on the 
severity of the residual symptoms.  

Having reviewed the record, the Board finds the evidence to 
be in relative equipoise and thus, a 50 percent evaluation 
for residuals of a gun shot wound to the right posterior 
sacroiliac region, Muscle Group XVII, is supportable.  The 
Board notes that a 50 percent rating is the maximum schedular 
evaluation under Diagnostic Code 5317 (absent bilateral 
involvement).  

Service treatment records reflect that the Veteran was 
wounded in action sustaining a severe penetrating wound of 
the right buttock with retained metallic shrapnel in the 
sacrum in December 1944.  As noted in the April 2005 VA 
examination report, it was a deep penetrating wound and he 
was hospitalized for 51/2 months.  In addition, a December 1947 
VA examination report reflects complaints of sharp pain in 
the sacroiliac region and radiating down to the right thigh, 
posteriorly.  No atrophy, no muscle or bone injury and no 
limitation of motion were noted.  X-ray examination was noted 
to show a metallic foreign body, size 8 mm X 8 mm, just to 
the right of the midline and located just anterior to the 
sacrum in the pelvis.  

The Board notes that while the April 2005 VA examiner noted 
that the service-connected gun shot wound residuals affected 
the function of the right hip, the March 2003 VA examiner 
attributed not only limited right hip function to the gun 
shot wound, but also limitation due to degenerative disc 
disease of the lumbar spine, osteopenia, and arthropathy of 
the sacroiliac joint, as well as early arthritis of the right 
hip, with notation that extension of the lumbar spine was to 
15 degrees and lateral flexion was to 10 degrees.  In 
addition, the Board notes that the lumbosacral and sacro-
iliac joints should be considered as one anatomical segment 
for rating purposes.  38 C.F.R. § 4.66.  

Further, the March 2003 VA examination notes x-ray 
examination of the pelvis showed sclerosis of the roof of the 
acetabuli and early degenerative arthroscopy of the hip, and 
the April 2005 VA examination report shows limited right hip 
motion, with additional functional impairment due to fatigue, 
weakness, and lack of endurance and/or incoordination, and 
pain was noted have a major impact on function.  The left hip 
was noted to be normal.  In addition, a February 2008 VA 
examination report reflects that the Veteran used a motorized 
scooter, and while the Veteran conveyed that he was able to 
walk, an inability to walk without the aid of a cane was 
noted on VA examination in April 2005, with notation of 
truncal flexion and a slow, wide-based gait.  

In regard to the right buttocks scar in association with the 
gun shot wound to the posterior sacroiliac region, the Board 
finds that while there is some doubt in regard to whether a 
separate rating is warranted for the scar, resolving all 
doubt in the Veteran's favor, the Board finds that a separate 
10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  

In that regard, a February 1956 VA examination report noted a 
mild depressed scar at the site of the wound, and the April 
2005 VA examination report notes that the scar is painful, 
and adherence was noted.  The Board notes that while the 
April 2005 VA examination report notes that the scar measured 
2 cm X 0.8 and that, "[i]t is depressed with disfigurement, 
adherence to the underlying tissue with tissue loss and 
hyperpigmentation and abnormal texture, less than 6 square 
inches, without tenderness, ulceration, instability, keloid, 
hypopigmentation or limitation of motion," the scar has been 
described as well healed.  The March 2003 VA muscles 
examination report notes a well-healed scar in the right 
sacroiliac area measuring about 1 cm in diameter, and while 
the scar was noted to be depressed, no adherence and no pain 
was noted, and the March 2003 VA scar examination report 
notes no pain, no limitation of motion, and no abnormality in 
regard to the scar.  Resolving all doubt in favor of the 
Veteran, the Board finds that a separate 10 percent 
evaluation is warranted for the scar on the buttocks.  A 10 
percent evaluation is the highest schedular evaluation 
available under either version of Diagnostic Code 7804 and 
there is no competent evidence to support a higher rating for 
the buttocks scar under any other applicable criteria.  

The Board notes that the Veteran's claim in this case was 
received on August 12, 2002.  VA changed the rating criteria 
for skin disabilities during the course of this appeal, 
effective August 30, 2002.  Thus, the Board has considered 
the old and new criteria.  The Board notes that the amendment 
to the criteria in October 2008, are applicable only to 
applications for benefits received by VA on or after October 
23, 2008, and thus, not applicable in this case.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  

The evidence is in favor of a 50 percent rating for residuals 
of a gun shot wound to the right posterior sacroiliac region, 
Muscle Group XVII, and in favor of a separate rating for 
painful scar as a residual of the service-connected gun shot 
wound.  Consequently, the benefits sought on appeal are 
granted.  

II.  Right Auricle Scar

The veteran's right auricle scar is rated as 0 percent 
disabling under Diagnostic Code 7805.  Having considered the 
evidence, the Board finds that a higher evaluation for a 
right auricle scar is not warranted under the old or new 
criteria.  

The Board notes that the Veteran's claim in this case was 
received on August 12, 2002.  VA changed the rating criteria 
for skin disabilities during the course of this appeal, 
effective August 30, 2002.  Thus, the Board has considered 
the old and new criteria.  The Board notes that the amendment 
to the criteria in October 2008, are applicable only to 
applications for benefits received by VA on or after October 
23, 2008, and thus, not for application in this case.  See 73 
Fed. Reg. 54708 (September 23, 2008).  

On VA muscles examination in April 2005, no visible scar on 
the right ear was identified, and it was noted that 
functional impairment was decreased hearing on the right.  A 
June 2005 rating decision shows that service connection for 
bilateral hearing loss has been established.  

A determination as to the degree of impairment due to a right 
auricle scar requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to the right 
auricle scar.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the April 2005 VA opinion in regard to the degree of 
impairment due to the right auricle scar.  In so doing, the 
Board is able to conclude that a medical expert has applied 
valid medical principles and the opinion is based on reliable 
standards.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Extraschedular Consideration

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish that the Veteran's 
service-connected residuals of a gun shot wound to the right 
posterior sacroiliac region, Muscle Group XVII, to include a 
right buttocks scar, or a right auricle scar, produce such an 
unusual or exceptional disability picture that the symptoms 
are not addressed by VA's rating schedule and require 
consideration of an extra-schedular evaluation.  


ORDER

A 50 percent rating for residuals of a gun shot wound to the 
right posterior sacroiliac region, Muscle Group XVII, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

A separate 10 percent evaluation is warranted for a painful 
scar on the buttocks.  

An evaluation in excess 0 percent for a right auricle scar is 
denied. 

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


